OPINION
By MORGAN, J.
Plaintiffs are the owners of real estate in Parkview Village, County of Cuyahoga, lying north of land owned by the defendants. Both parcels belonged to Ralph F. Walter at one time. Plaintiffs in their petition claim that Walter alloted property in Parkview Village which included the lands now owned by plaintiffs and also by defendants and that by this allotment there was to be a street sixty feet in width to be known as Sycamore Drive and to be located between the lands of the plaintiffs and the defendants, each contributing thirty feet to the street; ialso that the deeds by which both plaintiffs and defendants hold their respective parcels recognize the existence of Sycamore Drive.
Plaintiffs in their petition allege that defendants propose to build a house on their thirty feet of Sycamore Drive and pray that the defendants be enjoined from so doing and also from “conveying, selling, or assigning or in any way or manner encumbering any portion of the land designated as the proposed Sycamore Drive.”.
The plat- of the allotment was never recorded and the street has never been opened for travel.
On examining the record we find there is no evidence that the defendants or any one claiming under them are planning to construct a building on any part of the proposed Sycamore Drive or to make any construction inconsistent with its use as a street some time m the future.
There is evidence in the record that the defendants are negotiating for the sale ©f a part of their land including a parr of the proposed Sycamore Drive but clearly the plaintiffs have no right to enjoin such a sale.
Without passing on the question whether the plaintiffs have any right to have the proposed Sycamore Drive opened as a street, the judgment is affirmed for the reasons stated.
LIEGHLEY, PJ„ SKEE-L, concur.